Title: Charles Adams to Abigail Adams, 8 August 1796
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mother
            New York Augt 8 1796
          
          This morning about one o’clock My Sally presented me with a charming daughter They are both remarkably well I must insist on your naming the Child which will perhaps be christened at Quincy
          Yours with the sincerest affection
          
            Chas. Adams
          
          
            NB. My Respects to my father—
          
         